Citation Nr: 1114090	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for lymphogranuloma venereum.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability, claimed as rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled for October 2010, but the Veteran cancelled his request for a hearing that same month.  Instead, he requested that his claim be forwarded to the Board for appellate review.  

The Veteran also raised an informal claim of entitlement to a skin condition, claimed as a groin rash, to include as secondary to service-connected lymphogranuloma venereum.  See May 2006 notice of disagreement (NOD).   The Board refers this issue, which has not yet been adjudicated by the RO, for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lymphogranuloma venereum has gotten worse and that this decline warrants a compensable disability evaluation.  The Veteran also contends that the currently diagnosed hypertension, as well as the claimed bilateral knee disability, is related to his period of active service.  The Veteran also alleges possible exposure to Agent Orange due to his service in Okinawa, Japan and offers this exposure as the reason for his disabilities.  See May 2004 and April 2005 statements.

As noted above, the Veteran in this case had active service from June 1964 to May 1968, including service in Okinawa, Japan.  In light of the Veteran's complaints related to possible Agent Orange exposure, a complete copy of the Veteran's service personnel records (SPRs) should be obtained and associated with the claims file.  In addition, the RO/AMC should develop the Veteran's service connection claims based on possible exposure to Agent Orange as directed in the VBA Adjudication Manual, M21-MR IV.ii.2.C.10.o. (concerning verification of herbicide exposure on a factual basis in locations other than the Republic of Vietnam).

The Veteran was transferred to the Air Force Reserves following completion of his period of active service.  A notation on the Veteran's DD Form 214 reflected a terminal reserve obligation date of May 31, 1970.  To date, however, no attempt has been made to obtain the records from the Veteran's period of Air Force Reserve service.  On remand, the appropriate service department and/or Federal Agency should be contacted to obtain these records.  All efforts to obtain these records should be fully documented.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the Veteran was afforded a VA genitourinary examination in September 2007 to assess the severity of his service-connected lymphogranuloma venereum.  This examination, however, is inadequate for evaluation purposes because the examiner failed to discuss the renal and/or voiding dysfunctions caused by this service-connected disability, if any.  See generally, 38 C.F.R. § 4.115b, Diagnostic Code 7529.  Accordingly, the Veteran should be provided a new VA examination to address these issues.

Service treatment records (STRs) associated with the claims file are negative for a diagnosis of or treatment for hypertension.  However, the Veteran reported to sick call in February 1967 with subjective complaints of knee pain after being "in box."  The diagnostic impression was deferred, but the examiner noted that the Veteran had limited flexion of the knees.  A separation examination dated April 1968 was negative for any hypertension or bilateral knee abnormalities.  Subsequent VA treatment records associated with the claims file showed subjective complaints of knee pain as well as diagnoses of hypertension and osteoarthritis.  See VA treatment records dated November 1997, October 2008, January and August 2009.    

To date, however, the Veteran has not been afforded VA examinations to determine the nature and etiology of his currently diagnosed hypertension and a claimed bilateral knee disability and their relationship to service, if any.  Since the Veteran relates that the onset of his hypertension was in service and that his claimed knee disability is related to complaints of knee pain that he had in service, the Veteran should be afforded these examinations on remand.  See Green, 1 Vet. App. at 124.

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 11, 2009.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected lymphogranuloma venereum during the claim period and for his hypertension and claimed bilateral knee disability since discharge from service. The RO should specifically request the clinical records and any other available records from the Augusta VA Medical Center dating from 1968, including the clinical records underlying the June 1968 hospitalization at the Forest Hills VA Hospital in Augusta.  

The Veteran further indicated that he was incarcerated at River's State Prison in Georgia in 2003.  He also stated that this facility had medical records pertinent to his current claims.  Accordingly, the RO/AMC should attempt to obtain these records, provided that the Veteran completes the necessary authorization forms.   

In light of the Board's decision to remand these claims, the Veteran should also be provided with notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to establish a disability rating and effective date for all of the disabilities on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his service-connected lymphogranuloma venereum during the claim period as well as for his hypertension and claimed bilateral knee disability since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, including records from River's State Prison, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

Pursuant to the VBA Adjudication Manual, M21-MR IV.ii.2.C.10.o., the Veteran should be asked to provide the approximate dates, location, and nature of his alleged exposure to Agent Orange while stationed in Okinawa, Japan in an attempt to verify herbicide exposure on a factual basis in locations other than the Republic of Vietnam.

The Veteran should also be provided notice pursuant to the Veterans Claims Assistance Act (VCAA) of the information and evidence needed to establish a disability rating and effective date for all of the disabilities on appeal pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran that date from August 11, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.  The RO should also attempt to obtain any available records from the August VA Medical Center dating from 1968, including but not limited to the clinical records underlying the June 1968 hospitalization at the Forest Hill VA Hospital in Augusta.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the appropriate service department and/or Federal agency to obtain complete copies of the Veteran's personnel records (SPRs) from his period of active service (i.e., June 1964 to May 1968).  Additionally, obtain complete copies of the Veteran's service treatment records (STRs) and service personnel records (SPRs) for his period of Air Force Reserve service (i.e., May 1968 to May 1970).  One of the facilities that should be contacted is the Air Reserve Personnel Center.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.15.a.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  Any additional development pursuant to the VBA Adjudication Manual, M21-MR IV.ii.2.C.10.o, should also be performed at that time.

4.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected lymphogranuloma venereum.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to assess the nature and severity of the service-connected lymphogranuloma venereum, with particular emphasis on any associated renal dysfunction and/or voiding dysfunction (including urine leakage, urinary frequency, obstructed voiding, or urinary tract infections), if any, and the severity thereof.  See 38 C.F.R. § 4.115b, Diagnostic Code 7529.  The examiner must provide a complete rationale for any stated opinion.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertension and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
  
In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed hypertension was manifested in service or within one year after discharge from service.  If not, the examiner is asked to express an opinion as to whether the currently diagnosed hypertension is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion. 

6.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of the claimed bilateral knee disability and its relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  
 
In particular, the examiner is asked to express an opinion as to whether the Veteran has a current bilateral knee disability, including but not limited to osteoarthritis.  If so, the examiner is asked to express an opinion as to whether the currently diagnosed bilateral knee disability at least as likely as not (i.e., 50 percent or greater possibility) began in service or is related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion. 

7.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


